J-S48023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ROBERT JACOBS                              :
                                               :
                       Appellant               :      No. 1157 EDA 2020

       Appeal from the Judgment of Sentence Entered February 19, 2020
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0002897-2019


BEFORE: KUNSELMAN, J., KING, J., and McCAFFERY, J.

JUDGMENT ORDER BY KING, J.:                              Filed: April 14, 2021

        Appellant, Robert Jacobs, appeals from the judgment of sentence

entered in the Montgomery County Court of Common Pleas, following his

negotiated guilty plea to driving under the influence of alcohol—general

impairment (“DUI”).1 We affirm.2

        The relevant facts and procedural history of this case are as follows. On

February 19, 2020, Appellant entered a negotiated guilty plea to one count of

DUI. In exchange, the Commonwealth recommended a sentence of six (6)

months’ probation and agreed to withdraw additional charges. Prior to the

court conducting an oral plea colloquy, Appellant moved to waive the
____________________________________________


1   75 Pa.C.S.A. § 3802(a)(1).

2On December 7, 2020, we stayed our disposition of this case pending this
Court’s decision in Commonwealth v. Lopez, 2021 PA Super 51 (filed March
23, 2021) (en banc). Now that this Court has issued its decision in Lopez,
we lift the stay order.
J-S48023-20



imposition of costs. The court denied Appellant’s motion, conducted the oral

colloquy, and accepted Appellant’s plea. Immediately thereafter, the court

imposed the negotiated sentence of six (6) months’ probation, plus fines,

costs, and restitution.

      On February 24, 2020, Appellant timely filed a post-sentence motion to

waive the costs of prosecution due to his inability to pay.      In the motion,

Appellant argued he “is presently without any financial resources that will

enable him to pay any costs, and there is no realistic likelihood that he will be

able to pay such costs and/or fees in the future.” (Post-Sentence Motion, filed

2/24/20, at ¶4).    Appellant further argued that the court possessed “the

authority and duty to consider waiving costs at sentencing based on a

defendant’s lack of financial means to pay.”      (Id. at ¶9).    Consequently,

Appellant requested that the court waive costs or schedule an ability-to-pay

hearing. The court denied Appellant’s motion by order entered February 27,

2020. This appeal followed.

      On appeal, Appellant continues to assert that a court must consider a

defendant’s ability to pay prior to including costs as part of a sentence.

Appellant relies on Pennsylvania Rule of Criminal Procedure 706(C) for the

proposition that a sentencing court has “an affirmative duty” to determine

whether the payment of costs places a financial burden on a defendant.

(Appellant’s Brief at 4). Appellant insists “the sentencing court should have

considered [Appellant’s] ability to pay when imposing costs in this matter.”

(Id. at 5).   Appellant concludes this Court must vacate his sentence and

                                      -2-
J-S48023-20



remand the matter for a determination of his ability to pay the costs at issue.

We disagree.

      “[W]hile a trial court has the discretion to hold an ability-to-pay hearing

at sentencing, Rule 706(C) only requires the court to hold such a hearing when

a defendant faces incarceration for failure to pay court costs previously

imposed on him.”     Lopez, supra at 1.      “Rule 706(C) does not impose a

requirement that a court hold an ability-to-pay hearing before imposing court

costs on the defendant at sentencing.” Id. at 4.

      In light of our express holding in Lopez, the sentencing court did not

err in denying Appellant’s request for an ability-to-pay determination under

the circumstances.    Moreover, although Appellant’s post-sentence motion

indicated he is unlikely to pay his court costs, there is no evidence of record

indicating that Appellant is in immediate peril of imprisonment due to his

failure to pay the costs at issue. See id. at 11 (stating “unless and until a

defendant is in peril of going to prison,” the mandate for ability-to-pay hearing

does not arise). Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.




                                      -3-
J-S48023-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/14/21




                          -4-